Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed March 23rd, 2022 has been entered. Claims 1-16 remain pending in the application.
Claim Rejections - 35 USC § 112
	The following is a quotation of the first paragraph of  35 U.S.C. 112(a): 
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  The original disclosure does not discuss that the algorithmic optimization uses at least in part sender-provided requirements regarding package contents, value, or fragility, where said criteria provide no part of the information provided to said selected on-demand driver.  Paragraph 107 of the original disclosure provides that “the network delivery algorithm will take the value of the medication into consideration when matching the transporter assigned to deliver the package.”  However, the original disclosure does not mention that the value, contents, or fragility of the package are provided by the sender or that the information provided to the driver does not include the value, contents, or fragility of the package.  Therefore, this limitation is new matter. 
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites a system “comprising:  5a data server; one or more nodes in data communication with the data server;” it’s not clear what hardware components are performing the recited steps: 
“receiving a package authorized for shipment to a recipient at any of the one or more nodes;
transmitting a request for authorized transporters local to the node;
10selecting an authorized transporter based at least in part upon sender-provided criteria; 
the selected authorized transporter taking secure possession of the package from a selected one of the one or more nodes;
providing current package-tracking updates to at least the sender of the package; storing package-shipment details associated with said package to a distributed ledger; 
15creating an autonomous contract for execution of delivery of said package to said recipient; and delivering the package to the recipient.” 
	In addition, claims 1 and 9 recite “one or more hierarchical connected automated sorting facility (ASF) nodes.”  It is unclear how the one or more “automated sorting facility (ASF) nodes” are hierarchically connected if there is only one ASF node.
The dependent claims 2-8 and 10-16 inherit the rejections of their respective base claims and, as such are rejected for the same reasons.  
	Claims 8 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Claims 8 and 16 each recite the limitations “said criteria” and “the information.”  There is insufficient antecedent basis for these limitations in the claims.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Independent claims 1 and 9 recite a method of organizing human activity because the claim recites a method that includes forming a secure bailment, receiving a package authorized for shipment, transmitting a request for drivers, selecting a driver, taking secure possession of the package, providing tracking updates and permitting dynamic routing to the sender of the package, storing package-shipment details, creating a contract for execution of delivery of the package, and delivering the package.  This is a method of managing interactions between people (e.g., the sender, the driver, and the recipient of the package).  The mere nominal recitation of a server, processor, and nodes does not take the claims out of the method of organizing human activity grouping. Thus, the claims recite an abstract idea. 
	This judicial exception is not integrated into a practical application. The claims as a whole merely describes how to generally “apply” the concepts of forming, receiving, transmitting, selecting, taking, providing, storing, creating, and delivering in a computer environment.  The claimed server, processor, and nodes are recited at a high level of generality and are merely invoked as tools to perform the claimed method.  Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Accordingly, alone and in combination, these elements do not integrate the abstract idea into a practical application. The claims are directed to an abstract idea. 
	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed with respect to Step 2A, the claims as a whole merely describe how to generally “apply” the concepts of forming, receiving, transmitting, selecting, taking, providing, storing, creating, and delivering in a computer environment. Thus, even when viewed as a whole, nothing in the claims add significantly more (i.e., an inventive concept) to the abstract idea. The claims are ineligible.
	Claims 2-8 and 10-16 are directed to substantially the same abstract idea as claims 1 and 9 and are rejected for substantially the same reasons.  Claims 2-4 and 10-12 further narrow the abstract idea of claims 1 and 9 by e.g., further defining the nodes forming the secure bailment.  Claims 5, 6, 13, and 14 further narrow the abstract idea of claims 1 and 9 by e.g., further defining verification for receiving and taking possession of the package.  Claims 7, 8, 15, and 16 further narrow the abstract idea of claims 1 and 9 by e.g., further defining optimizing driver selection and package delivery.  These limitations are all directed to a method of managing interactions between people (e.g., the sender, the driver, and the recipient of the package).  Thus, claims 2-8 and 10-16 are directed to substantially the same abstract idea as claims 1 and 9 and do not add any additional elements to evaluate at Steps 2A prong two or 2B. Therefore, claims 2-8 and 10-16 describe neither a practical application of nor significantly more than the abstract idea.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robinson et al. (US 2018/0060812 A1) in view of Bednarek et al. (US 2015/0227890 A1) in further view of Schmeling et al ( US 2018/0096175 A1)
 As per Claim 1, Robinson teaches:
	A system for distributed logistics, comprising:  5a data server further comprising a data processor (para. 2 “remote logistics servers comprising one or more processors”);	
	one or more hierarchical connected automated sorting facility (ASF) nodes in data communication with the data processor, said ASF nodes forming a secure bailment (para. 25 “FIG. 1 is a block diagram of a synchronized delivery system 110 according to a particular embodiment. As may be understood from this figure, the synchronized delivery system 110 includes one or more computer networks 115, one or more logistics servers 100, one or more databases 140, and one or more locker bank computers 130 operatively coupled to one or more locker banks 170 and optionally in direct, wireless communication with a delivery driver's mobile computing device 180 … the one or more computer networks 115 facilitate communication between the logistics server 100, one or more databases 140, one or more 
locker bank computers 130, one or more locker banks 170, one or more remote computing devices 150, and the delivery driver's mobile computing device 180,” para. 27 “the one or more locker banks 170 may include a network of computerized locker banks. For example, a particular network of computerized locker banks may server as alternate delivery locations for a particular area or region (e.g., such as a city or neighborhood),” para. 64 “The plurality of alternate delivery locations may include, for example, any alternate delivery locations that service a particular area, any alternate delivery locations within a particular distance of the primary delivery location, etc.” thus, there can be a node located in a particular area or region (first level); one or more nodes that are within a particular distance of the primary delivery location (second level); and one or more nodes that are not within a particular distance of the primary delivery location (third level); para. 86 “The system may store data related to dimensions (e.g., interior dimensions) of each particular locker size as well as a number of lockers having each particular locker size at a particular bank. In other embodiments, the system is further configured to track and store current capacity data associate with a particular locker bank (e.g., a number of currently occupied versus unoccupied lockers),” different levels of occupancy);
	receiving a package authorized for shipment to said final destination address of said recipient at any of the one or more ASF nodes (para. 66 “routing the first parcel to the alternate delivery location without attempting delivery of the first parcel at the primary delivery location,” para. 119 - para. 120] “the system in this example may facilitate delivery of the first parcel 735a and the second parcel 735b in a single, large-sized locker by: (1) causing a door of the medium-sized locker 310a and a door of a large-sized locker 310b to open (e.g., automatically by causing a locking mechanism of each door to disengage and causing an actuator or similar device to cause both doors to at least partially open); (2) instructing the delivery driver (e.g., by displaying one or more instructions on the touch-screen display 370 of the locker bank computer 130 or on a display screen of the mobile computing device 180) to remove the second parcel 735b from the medium-sized locker 310a and place both the first parcel 735a and the second parcel 735b in the large-sized locker 310b.  The driver may then close the large-sized locker 310b, which may cause the system to associate both the first parcel 735a and the second parcel 735b with the large-sized locker 310b in memory (e.g., by updating tracking information or other package level detail information associated with the parcels). The system may then automatically activate the locking mechanism of the large-sized locker 310b to maintain the door in a closed position and locked state. The system may further update tracking information associated with the first parcel 735a and the second parcel 735b to reflect the locker bank 170 at which they are located and the large-sized locker 310b in which they both are stored. The system may further transmit a notification to the consignee of the first parcel 735a and/or the second parcel 735b indicating that the two parcels are housed at the locker bank for retrieval”);	permitting dynamic routing (see [0123] “the system is configured to modify a delivery route of a particular delivery vehicle in response to re-routing any unsuccessful delivery on the delivery route to an alternate delivery location. In particular embodiments, the system may modify the delivery route periodically (e.g., in response to each re-routing); asynchronously, in response to a status change of any parcel currently out for delivery on the delivery vehicle; in response to a change in user-submitted third party authorization pick up preferences, etc. For example, as a delivery driver progresses through their route, the system may receive one or more indications that one or more parcels were not successfully delivered (e.g., because the consignee was not home, etc.). In response to the system rerouting such parcels to an alternate delivery location, the system may, for each remaining parcel scheduled for delivery during the delivery route, determine whether each parcel is associated with any rerouted parcel. The system may then automatically route any associated parcels to the alternate delivery location as well, without making a delivery attempt at those parcels' primary delivery location. For example, an unsuccessful delivery attempt of a first parcel at a first house may result in routing of the first parcel to an alternate delivery location”);
	Although Robinson teaches contracted individuals authorized to retrieve parcels on the behalf of consignees (para. 20, 61), Robinson does not explicitly teach, however Bednarek teaches contracted, compensated on-demand drivers in data communication with the data processor (para. 13 “distribution ecosystem of couriers (for example, trusted drivers and other couriers, ad hoc couriers and authorized affiliates delivering) and/or fulfilling orders of others,” para. 226 “the system provides a smart device enabled on demand delivery pickup and delivery service,” para. 244 “the couriers are compensated adequately,” the Examiner further notes that Schmeling teaches a pizza delivery driver in para. 130 and a ride-share driver in para. 210).
	It would have been obvious to person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the authorized individuals for parcel pickup in Robinson with the couriers in Bednarek.  See KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) (simple substitution of one known element for another to obtain predictable results).  Such a simple substitution would yield the predictable result of a delivery method including contracted, compensated on-demand drivers.
	Robinson does not explicitly teach, however Bednarek teaches said drivers to efficiently transfer packages from a start destination directly to a final destination address of a recipient (see para. 96 “The infrastructure further supports distributed order pick-up and delivery through an ecosystem of group members, trusted drivers and authorized affiliates,” para. 212 “Are you available to pick-up at Store #97 with delivery to 6311 Berkshire Drive,” para. 220 “the trusted driver query engine of the system collects details of the job request including customer information, pickup address, delivery address”); 
	transmitting a request for one or more of said on-demand drivers local to said one or more ASF nodes (para. 220 “FIG. 12 is a flow diagram detailing an exemplary trusted driver query engine … the trusted driver query engine of the system selects one of the pending jobs (deliveries) from the list and sends a request and price query to all local drivers”) (please see rejection above for combination rationale).
	Although Robinson teaches selecting a transporter based at least in part upon requirements (e.g., para. 19 “a person may have authorized their neighbor to pick up parcels for them from a locker bank”), Robinson does not explicitly however Bednarek teaches that the transporter is one of said on-demand drivers based upon sender-provided requirements (see para. 84 “An OPTIMIZATION ENGINE 184 (384) for optimizing a selection among list items according to user preferences. For example, allocating JOB assignments to TRUSTED DRIVERS based on cost and objectively estimated delivery time according to a selected or predetermined user preference as to lowest cost or quickest delivery time”) (please see rejection above for combination rationale).
	Although Robinson teaches the selected transporter taking secure possession of the package from a selected one of the one or more ASF nodes, Robinson does not explicitly however Bednarek teaches the selected on-demand authorized driver taking secure possession of the package from a selected one of the one or more ASF nodes (see para. 96 “The infrastructure further supports distributed order pick-up and delivery through an ecosystem of group members, trusted drivers and authorized affiliates,” para. 227 “FIG. 14 … the logistics engine of the system confirms that the order for delivery has been picked up by the trusted driver”) (please see rejection above for combination rationale).
	Robinson does not explicitly teach, however Schmeling teaches providing current package-tracking updates to at least the sender of the package (see para. 78 “the environment 300 includes multiple entities 302, including a designer 302(1), a customer 302(2), a printer owner 302(3) or other manufacturer, a shipper 302(4), and one or more other entities 302(N), which are communicatively coupled to a distributed manufacturing platform 304 and a data store 306 via a network,” para. 91 “once manufactured, the location and/or custody of the item may be tracked by one or more sensors included in the package and/or one or more external scanners (e.g., scanners located at one or more checkpoints), and the location and/or custody may be transmitted to one or more of the entities 302, the platform 304, and/or the data store 306 where it can be written to the ledger 314”).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include in the shipping system of Robinson the process of providing current package-tracking updates to at least the sender of the package as taught by Schmeling since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination is predictable.  Such a combination would yield the predictable result of a shipping system where current package-tracking updates are provided to at least the sender of the package.
	Robinson does not explicitly teach, however Schmeling teaches storing package-shipment details associated with said package to a secure distributed ledger (see [0040] “any or all transactions performed via or in relation to the platform may be recorded to a ledger or blockchain, which may be distributed and stored on multiple computers (e.g., computers of members or users of the platform, computers of the platform itself, etc.). Examples of transactions that can be recorded to the ledger include an order of one or more units of an item, transfer of funds from one party or account to another, completion of any operation or step in producing or delivering the unit(s) (e.g., the act of printing the unit(s), packaging of the unit(s), physical transport of the unit(s) from one place to another, pickup of the unit(s) by a shipper, movement of the unit(s) between vehicles and/or past checkpoints during transit, delivery of the unit(s) to a customer, signature or other acknowledgement of receipt by the customer, etc.),” [0070] “The ledger 114 may be public, private, permissioned, and/or secured”); 
	creating an autonomous, secure contract for execution of delivery of said package to said recipient (see at least: para. 40, para. 58, The package can also utilize smart - contract technology (i.e. Ethereum, Hyperledger, or other smart - contract capability) to trigger actions based on these verification functions. In one example, the smart - contract may trigger notifications to the sender and / or the recipient if tampering becomes evident at any point in transit. Para. 129. Para. 70 “The ledger 114 may be public, private, permissioned, and/or 
secured”) (please see rejection above for combination rationale).
	Robinson does not explicitly teach, however Bednarek teaches said selected on-demand driver delivering the package to a specified final delivery destination associated with said recipient (para. 227 “As the driver approaches the delivery location, the logistics engine of the system may optionally, at step 1143, notify the customer of the trusted driver's 
impending arrival at location. At step 1145, the logistics engine of the system confirms delivery. At step 1147, upon confirmation of delivery, using a payment engine, the logistics engine of the system pays the trusted driver”) (please see rejection above for combination rationale).
	
As per claim 2, Robinson in view of Bendarek and Schmeling teaches claim 1 as above. Robinson further teaches where the one or more nodes are automated indoor/outdoor 20kiosks (para. 37, a locker bank 170, according to a particular embodiment, further comprises a plurality of lockers 310 of varying sizes (e.g., small, medium, large, etc.).

As per claim 3, Robinson in view of Bendarek and Schmeling teaches claim 2 as above. Robinson further teaches where the automated indoor/outdoor kiosks comprise a plurality of modules (para. 37 As shown in this figure, a locker bank 170, according to a particular embodiment, further comprises a plurality of lockers 310 of varying sizes (e.g., small, medium, large, etc.)).

As per claim 4, Robinson in view of Bendarek and Schmeling teaches claim 1 as above. Robinson further teaches where the one or more nodes are end nodes, transition nodes, or super nodes (para. 19) forming a secured, hierarchical network of nodes to create a secure bailment for the transfer of packages from node to node to final delivery destination (para. 27 “the one or more locker banks 170 may include a network of computerized locker banks. For example, a particular network of computerized locker banks 
may server as alternate delivery locations for a particular area or region (e.g., such as a city or neighborhood),” para. 64 “The plurality of alternate delivery locations may include, for example, any alternate delivery locations that service a particular area, any alternate delivery locations within a particular distance of the primary delivery location, etc.” thus, there can be a node located in a particular area or region (first level); one or more nodes that are within a particular distance of the primary delivery location (second level); and one or more nodes that are not within a particular distance of the primary delivery location (third level); para. 86 “The system may store data related to dimensions (e.g., interior dimensions) of each particular locker size as well as a number of lockers having each particular locker size at a particular bank. In other embodiments, the system is further configured to track and store current capacity data associate with a particular locker bank (e.g., a number of currently occupied versus unoccupied lockers),” different levels of occupancy).

As per claim 5, Robinson in view of Bendarek and Schmeling teaches claim 1 as above. Robinson further teaches the receiving the package and the taking secure possession of the package (para.78, the system is configured to receive the request to deliver the first parcel to the locker bank at least partially in response to receiving input of a machine - readable indicia (e.g., such as a linear barcode , QR code , RFID tag , electronic tag , or other suitable indicia ) , which may , for example , be printed on the first parcel and associated with tracking information for the first parcel. the system is configured to interpret a scanning of a machine - readable indicia associated with a particular parcel as a request to deliver the first parcel to the locker bank, para.19, para.62) 

Robinson does not explicitly teach accomplished at least in part by electronic verification, however, this is taught by Schmeling (para.54, the private keys of the seller, printer owner, manufacturer, shipper, or other party can be incorporated to prove that the party is who they say they are and that they are authorized to take custody or otherwise interact with the package at each stage of the supply chain and / or at each phase of the transaction. These authentications are written to the blockchain and create a record and audit trail of the package from inception to delivery. The entries in the blockchain may be publicly available or may be encrypted so that they are accessible only to the authorized parties. The authorization can come in several forms. In one instance, a visual code such as a barcode or Quick Response ( QR ) code can be displayed on the packaging which can be verified by a scan performed by a mobile device (phone, tablet, point of sale terminal, etc.) containing the private key of the relevant party). It would have been obvious to one of the ordinary skill in the art before the filing date to incorporate the electronic verification features for the same reasons it’s useful in Schmeling - namely, to prove that the party is who they say they are and that they are authorized to take custody or otherwise interact with the package at each stage of the supply chain and / or at each phase of the transaction. These authentications are written to the blockchain and create a record and audit trail of the package from inception to delivery (para. 54). The claimed invention is merely a combination of old elements and in the combination each element would have performed the same function as it did separately and one of the ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 6, Robinson in view of Bendarek and Schmeling teaches claim 5 as above. Robinson further teaches:  While Robinson teach QR code (para.78,) Robinson does not explicitly teach the electronic verification includes use of a QR code. however, this is taught by Schmeling (para.54, the private keys of the seller, printer owner, manufacturer, shipper, or other party can be incorporated to prove that the party is who they say they are and that they are authorized to take custody or otherwise interact with the package at each stage of the supply chain and / or at each phase of the transaction. These authentications are written to the blockchain and create a record and audit trail of the package from inception to delivery. The entries in the blockchain may be publicly available or may be encrypted so that they are accessible only to the authorized parties. The authorization can come in several forms. In one instance, a visual code such as a barcode or Quick Response (QR) code can be displayed on the packaging which can be verified by a scan performed by a mobile device (phone, tablet, point of sale terminal, etc.) containing the private key of the relevant party) It would have been obvious to one of the ordinary skill in the art before the filing date to incorporate the electronic verification features for the same reasons it’s useful in Schmeling - namely, to prove that the party is who they say they are and that they are authorized to take custody or otherwise interact with the package at each stage of the supply chain and / or at each phase of the transaction. These authentications are written to the blockchain and create a record and audit trail of the package from inception to delivery (para.54). The claimed invention is merely a combination of old elements and in the combination each element would have performed the same function as it did separately and one of the ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 7, Robinson in view of Bendarek and Schmeling teaches claim 1 as above. Robinson further teaches the selecting an authorized driver and the delivering the package to the recipient (para.19, para.98).

Robins






on does not explicitly teach algorithmically optimized.  However, this is taught by Bendarek (para.84, An OPTIMIZATION ENGINE 184 (384) for optimizing a selection among list items according to user preferences. For example, allocating JOB assignments to TRUSTED DRIVERS based on cost and objectively estimated delivery time according to a selected or predetermined user preference as to lowest cost or quickest delivery time. para.220, Para. 221). It would have been obvious to one of the ordinary skill in the art before the filing date to incorporate the optimization  feature for the same reasons it’s useful in Bendarek- namely, allocating JOB assignments to TRUSTED DRIVERS based on cost and objectively estimated delivery time according to a selected or predetermined user preference as to lowest cost or quickest delivery time ( para.84) The claimed invention is merely a combination of old elements and in the combination each element would have performed the same function as it did separately and one of the ordinary skill in the art would have recognized that the results of the combination were predictable.


As per claim 8, Robinson in view of Bendarek and Schmeling teaches claim 7 as above. Robinson further teaches where the algorithmic optimization uses at least in part sender-provided requirements regarding package contents, value, or fragility, where said criteria provide no part of the information provided to said selected on-demand driver (para. 0051 “the PLD information may comprise information associated with the first parcel such as, for example: (1) a description of one or more items shipped in the first parcel; (2) a number of the one or more items in the first parcel; (3) a weight of the first parcel; (4) a size of the first parcel (e.g., including dimensions such as length, width, and height); (5) a value of the one or more items in the first parcel; and/or (6) any other suitable information associated with the first parcel itself or the one or more items within”).

Claims 9-16 recite similar limitations as claims 1-8, therefore they are rejected over the same rationales. 

Response to Arguments
	Applicant’s arguments regarding the claim objections have been fully considered and are persuasive.  The claim objections have been withdrawn.
	Applicant’s arguments with respect to the 35 U.S.C 112(b) rejections have been fully considered but they are not persuasive.
	Regarding the prior art rejections, Applicant argues:
The claims recited in this application are directed to the storage of packages into a physical location, an Asynchronous Sorting Facility (ASF) node, which is a part of an optimized package delivery process.  The process as recited is not abstract in that the process is not limited to mental steps for managing human behavior or managing relationships for interactions between people for social activities, teaching, or simply following rules or instructions

(p. 6, para. 5 – p. 7, para. 1 (emphasis added)).  The Examiner respectfully disagrees.  As discussed more fully above, the claims are directed to a method of managing interactions between people (e.g., the sender, the driver, and the recipient of the package).  The mere nominal recitation of nodes, which are utilized by the method for the process of forming a secure bailment, does not take the claims out of the method of organizing human activity grouping.
	Applicant argues that:

The innovation is in the improvement in what node is selected as optimized for
the shortest delivery time or path for the final destination, and the selection of a selected, authorized delivery party who will then deliver the package via a route that is optimized for different aspects such as time, energy usage, or transport availability

(p. 7, para. 1).  An improvement to the process of selecting a node and a driver is not an improvement to the functioning of a computer, or to any technology or technical field.  Rather, an improvement to the process of selecting a node and a driver is an improvement in a method of managing interactions between people (e.g., a package delivery from a sender to a recipient via a driver).  
	Regarding the prior art rejections, Applicant argues:
Robinson provides no disclosure for the delivery of a package to a final destination home or office delivery address. In fact, Robinson teaches away from the current innovation by disclosing only the delivery of a package to a locker bank or other alternate delivery location when a related parcel is stored at the alternate delivery location awaiting pickup. Thus, Robinson provides no disclosure for at least the features of "said ASF nodes and said drivers forming a secure bailment to efficiently transfer packages from a start destination directly to a final destination address of a recipient", "providing current package-tracking updates and permitting dynamic routing to at least the sender of the package", and "said selected on-demand driver delivering the package to a specified final delivery destination associated with said recipient."

(p. 9, para. 2).  As discussed more fully above, such features are taught by the combination of Robinson, Bendarek, and Schmeling.  Furthermore, Robinson teaches that “a person may have authorized their neighbor to pick up parcels for them from a locker bank” (para. 19).
	Applicant argues that “Robinson is completely silent with regard to the feature of establishing a hierarchical connected set of ASF nodes and contracting with on-demand drivers that meet certain criteria and have an establish hierarchy for selection as provided in the instant invention” (p. 9, para. 3).  First of all, as discussed above, Robinson teaches a hierarchical connected set of ASF nodes (see, e.g., para. 27, 64, 86).  Furthermore, Bendarek teaches contracting with on-demand drivers that meet certain criteria (see, e.g., para. 13, 226, 244).  Regarding the asserted “have an establish hierarchy for selection,” such feature does not appear to be recited in the claims.  
	Applicant argues that “Bednarek … provides no disclosure for at least the elements of "said ASF nodes and said drivers forming a secure bailment to efficiently transfer packages from a start destination directly to a final destination address of a recipient" (p. 9, para. 5).  As discussed more fully above, such features are taught by the combination of Robinson and Bednarek.
	Applicant argues that “Bednarek … provides no disclosure for … providing current package-tracking updates and permitting dynamic routing to at least the sender of the package" (p. 9, para. 5).  As discussed more fully above, such features are taught by Schmeling.
	Applicant argues that:
Schmeling provides no disclosure for the optimization of delivery to a final destination, home or office address through the use of a network of coordinated nodes to permit dynamic routing of packages and shipments of units… establishing one or more hierarchical connected automated sorting facility (ASF) nodes and contracted, compensated on-demand drivers in data communication with a data processor", "said ASF nodes and said drivers forming a secure bailment to efficiently transfer packages from a start destination directly to a final destination address of a recipient … permitting dynamic routing to at least the sender of the package", and "said selected on-demand driver delivering the package to a specified final delivery destination associated with said recipient 

(p. 10, para. 2).  As discussed more fully above, such features are taught by the combination of Robinson and Bednarek.
	Applicant argues that “Schmeling provides no disclosure for … providing current package-tracking updates” (p. 10, para. 2).  As discussed more fully above, such features are taught by Schmeling (see, e.g., para. 91 “once manufactured, the location and/or custody of the item may be tracked by one or more sensors included in the package and/or one or more external scanners (e.g., scanners located at one or more checkpoints), and the location and/or custody may be transmitted to one or more of the entities 302, the platform 304, and/or the data store 306 where it can be written to the ledger 314”).
Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUANE MOORE whose telephone number is (571)272-7544.  The examiner can normally be reached on Mon-Fri 9:00-5:30.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY ZIMMERMAN can be reached on (571)272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/D.N.M./Examiner, Art Unit 3628                                                                                                                                                                                                        /OMAR ZEROUAL/Primary Examiner, Art Unit 3628